Citation Nr: 0015946	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-14 090	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of Department 
of Veterans Affairs (VA) benefits.


INTRODUCTION

The veteran had active service from November 1941 and was 
presumed to have died in October 1944.  

In March 1953, the appellant had been granted dependency and 
indemnity compensation (DIC) benefits as the surviving spouse 
of the veteran.  Those benefits were subsequently terminated, 
and in September 1955, the appellant was notified of the 
forfeiture of her rights to such benefits.  In November 1994, 
the appellant attempted to reopen her claim for DIC benefits.  
In March 1995, the Manila, Philippines, Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen the forfeiture decision.  The Board of 
Veterans' Appeals (the Board) upheld the RO's decisions in 
January 1997.  Thereafter, a timely appeal of that Board 
decision was filed with the United States Court of Appeals 
for Veterans Claims [formerly, the United States Court of 
Veterans Appeals] (hereinafter, the Court).

By Order issued in the appellant's case in March 2000, under 
the authority of 38 U.S.C.A. §§ 7252(a) and 7266(a) (West 
1991), the Court vacated and remanded the Board's decision 
that determined that new and material evidence had not been 
presented to reopen her claim for the revocation of the 
forfeiture.  A copy of the Court's Order is included in the 
claims folder.


FINDINGS OF FACT

1.  The veteran had active service from November 1941 and was 
presumed to have died in service in October 1944.  

2.  On May 23, 2000, the Board was provided notification by 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office, that the appellant had died on July [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal.  38 C.F.R. § 20.1106 
(1999).


ORDER

The appeal is dismissed.




		
      Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 



